Order, entered May 13,1966, denying plaintiff’s motion for a temporary injunction, unanimously affirmed, without costs or disbursements to any party. The disputes provision of section 716 of the Labor Law is not sufficiently broad to include a dispute over the right to exclusive representation by a union, the propriety of a bargaining unit, or any other issues raised as to the correctness of certification of an exclusive bargaining agent. Moreover, the only avenue to *544judicial review as to certification is limited to a direct appeal from a final order arising in enforcement proceedings (Labor Law, § 707). Under the circumstances, there is no clear right established to a temporary injunction in this matter arising out of proceedings pursuant to section 716 of the Labor Law. Concur-—• Breitel, J. P., Eager, Steuer and Capozzoli, JJ.